Order entered January 10, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01583-CV

                           EDWARD C. NEWBERRY, Appellant

                                              V.

                           CLAUDIA J. NEWBERRY, Appellee

                      On Appeal from the 397th Judicial District Court
                                  Grayson County, Texas
                             Trial Court Cause No. 06-0752

                                          ORDER
       Before the Court is appellant’s December 31, 2012 motion to dismiss the appeal. In the

motion, appellant states the parties have reached an agreement to compromise and settle their

differences in this appeal. We GRANT appellant’s motion, and pursuant to his request, we

ABATE this appeal to permit the trial court to effectuate the parties’ agreement. See TEX. R.

APP. P. 42.1(a)(2)(C). The appeal will be reinstated in FORTY-FIVE DAYS or when the Court

receives a motion to dismiss confirming the trial court has effectuated the parties’ agreement,

whichever is first.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE